Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Response to Amendment
Amendments to the claims and specification, filed on 10/13/2022, are acknowledged. 
Previous 112(a) and 112(b) rejections are withdrawn. 
Claims 1-4, 6-9 and 12 are pending; claims 5, 10 and 11 are cancelled. 

Specification
The amendment filed 10/13/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph 31 of the specification introduced the limitation of “the impeller has a shape that is cylindrical and thus not tapered”. However, based on the drawings provided, the impeller 11 includes channels 32 that appear to be tapered towards the downstream end of the impeller. These channels contradict the disclosure of “not tapered”. To avoid this issue, Applicant should amend the specification such that it is specified that the impeller has an outer shape that is cylindrical and not tapered. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (U.S. 2017/0252758) in view of Bobba (U.S. 10,399,095).
Regarding claim 1, Lin teaches a water spraying assembly (seen in Fig 1) comprising: 
a longitudinally extending central conduit (defined by passage that does from water inlet 11 to outlet bodies 4) for the passage of water having a first end (defined by inlet 11), a body (defined by body 1 and plate 2), and a second end (end defined where grooves 21 are placed, which is where outlet bodies 4 are inserted), said central conduit's body for conveying such water from said first end to said second end (water is fed to inlet 11 and transferred through the conduit such that water exits through outlet bodies 4), and said second end forming a central conduit's outlet (defined by grooves 21) to expel water (outlet bodies 4 sit inside grooves 21 and act as an outlet nozzle to expel water); 
a cylindrical impeller (diverter 3, which is substantially cylindrical, as seen in Figs 1-8) positioned within said central conduit at said central conduit's second end (impeller 3 is placed inside outlet body 4, which is placed in the central conduit’s second end); and 
a mist nozzle (outlet body 4) having a tapered semi-ellipsoid shaped chamber (chamber 42, which is semi-ellipsoidal in shape, see Fig 5) that includes a wide inlet (shown below) and a cylindrical outlet (outlet 43, as seen in Figs 7-8, the outlet is cylindrical) with said semi-ellipsoid chamber tapering inwardly from said wide inlet to said cylindrical non-tapered outlet (chamber 42 is semi-ellipsoidal in shape and tapers from wide inlet to outlet 43, as seen below and in Fig 5), said semi-ellipsoid shaped chamber's wide inlet engaging said impeller so as to be immediately adjacent to, downstream and in fluid connection with said impeller so as to receive water into said chamber which is then expelled from said mist nozzle's outlet (as seen in Fig 5, the tapered semi-ellipsoid chamber 42 is defined immediately adjacent to and downstream of the impeller 3, where water passes from impeller directly to the chamber and out from the mist nozzle’s outlet, as claimed).  
However, Lin does not teach the mist nozzle’s outlet being non-tapered. 
Bobba teaches a showerhead comprising a mist nozzle (6) that includes an impeller (9) and an outlet (26); wherein the outlet is cylindrical and non-tapered (see Fig 6). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Bobba to provide the mist nozzle’s outlet with a non-tapered shape since the shape of the outlet dictates the flow rate and spray pattern produced by the nozzle, as identified by Bobba in col 5, lines 43-51. Therefore, since changes of nozzle shape affect these characteristics, they are considered result-effective variables. As such, it would be obvious to try (see KSR MPEP 2141 III) different shapes, including the claimed shape, in order to meet any desired spray characteristics. Moreover, Lin provides multiple shape options to the outlet nozzle (see Pars 0053-0057) in order to achieve different spray patterns; and discloses in Par 0058 that “a variety of modifications may be made without departing from the scope of invention”; therefore, modifying the outlet to include a non-tapered outlet would be an obvious design choice depending on desired spray pattern.  
Note: all references made in parenthesis hereafter are referencing Lin, unless otherwise stated. 
Regarding claim 2, Lin and Bobba teach the water spraying assembly of claim 1 wherein said impeller includes a plurality of blades (shown below) positioned about said mist nozzle's longitudinal axis (the blades extend longitudinally on the impeller, see Fig 2) and having an interior and exterior surface (interior surface that defines channels 31, exterior surface defined on the exterior of the impeller), said blades positioned in such a manner so as to have said blades' interior and exterior surfaces form channels for water passage (both blades together from channels 31 for water passage).  
Regarding claim 3, Lin and Bobba teach the water spraying assembly of claim 2 wherein a water stream from said central conduit enters said impeller through said impeller's channels (stream shown by arrows on Fig 5), said channels and said blades angled so as to produce a vortex and spinning effect on a water stream (as seen in Fig 3), causing such water to rotate as it passes through said channels into said tapered chamber (as disclosed in Par 0044).  
Regarding claim 4, Lin and Bobba teach the water spraying assembly of claim 2 wherein said plurality of blades includes two blades forming at least two channels (as seen in Figs 2 and 3, there are two blades and two channel in between).  
Regarding claim 6, Lin and Bobba teach the water spraying assembly of claim 1 wherein said impeller has a diameter (outer diameter of impeller 3), and said tapered chamber's wide inlet has a diameter that is at least twice a diameter of said nozzle's outlet (as shown below).  
Regarding claim 7, Lin and Bobba teach the water spraying assembly of claim 1. However, they do not explicitly teach the assembly wherein said tapered chamber's wide inlet has a diameter of at least 0.10 inches to 0.20 inches and said nozzle outlet's diameter is 0.09 inches or smaller.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable dimensions for the tapered chamber’s inlet and the nozzle outlet, including 0.10 inches to 0.20 inches for the tapered chamber inlet and 0.09 inches or smaller of the nozzle outlet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Lin and Bobba disclose all the general structure of the claim; therefore, it would be obvious to find an optimal or workable ratio of diameters for the spraying assembly to function as desired. Furthermore, Applicant has not disclosed any criticality for having said tapered chamber's wide inlet with a diameter of at least 0.10 inches to 0.20 inches and said nozzle outlet's diameter with 0.09 inches or smaller. Finally, changes in size of the diameters affect the characteristics of water dispensed by the spraying assembly, i.e. the ratio of diameters is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 Ill) different ratios to meet any desired dispensing characteristic.
Regarding claim 8, Lin and Bobba teach the water spraying assembly of claim 1 wherein said impeller has a diameter and said impeller's diameter is equal to or greater than a diameter of said tapered chamber's wide inlet diameter (as seen in Fig 5 and shown below, the outer diameter of the impeller 3 is greater than the diameter of the wide inlet).  
Regarding claim 9, Lin and Bobba teach the water spraying assembly of claim 1. However, they do not explicitly teach the assembly wherein said impeller has a diameter and said impeller's diameter is 0.12 to 0.20 inches and said tapered chamber has an entrance having a diameter that is 0.012 inches to 0.20 inches.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable dimensions for the impeller diameter and the tapered chamber’s entrance, including 0.12 inches to 0.20 inches for the impeller diameter and 0.012 inches to 0.20 inches for the tapered chamber’s entrance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Lin and Bobba disclose all the general structure of the claim; therefore, it would be obvious to find an optimal or workable ratio of diameters for the spraying assembly to function as desired. Furthermore, Applicant has not disclosed any criticality for having said impeller's diameter is 0.12 to 0.20 inches and said tapered chamber's entrance is 0.012 inches to 0.20 inches. Finally, changes in size of the diameters affect the characteristics of water dispensed by the spraying assembly, i.e. the ratio of diameters is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 Ill) different ratios to meet any desired dispensing characteristic.
Regarding claim 12, Lin and Bobba teach the water spraying assembly of claim 1 includes a plurality of mist nozzles connected to said central conduit (as seen in Fig 1, there are a plurality of outlet bodies 4, each with its own mist nozzle).


    PNG
    media_image1.png
    525
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    483
    623
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-9 and 12 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 10/13/2022 have resulted in the new grounds of rejection found above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752